Citation Nr: 1042796	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right arm disorder, 
to include a posterior olecranon spur and/or scarring of the 
skin, claimed as residual from a shell fragment wound.

2.  Entitlement to service connection for a neck disorder, to 
include as residual of a shell fragment wound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States 
Army from September 1965 to September 1967.  In addition to other 
awards and decorations, the Veteran is in receipt of the Combat 
Infantryman's Badge and the Purple Heart with Oak Leaf Cluster 
(i.e. second award) for combat service provided in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in May and August 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which denied entitlement to the benefits 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in San Juan, Puerto Rico in February 2010 
to present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for disorders of the right arm and neck are 
ready for Board adjudication.  See 38 C.F.R. § 19.9 (2010).  
Although the Board sincerely regrets the delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

Primarily, the Board finds that a VA examination is required to 
determine the nature and current diagnosis of the Veteran's 
claimed neck and right arm disorders.  No examination has been 
afforded the Veteran to date.  However, the Board is required to 
seek a medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of a 
current disability, establishes that the Veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  

In this case, although the Veteran's service treatment records 
are silent as to any neck or right arm injury, the Veteran is 
clearly documented to be in receipt of two awards of the Purple 
Heart for his combat service in Vietnam.  See Service personnel 
record excerpts, September & November 1966.  On this basis, there 
is definitive confirmation of at least two wounds received in 
action, wounds which the Veteran credibly describes as occurring 
in the right arm and neck.  See Board hearing transcript, 
February 2010.  Thus, the occurrence of in-service injuries is 
established.  38 U.S.C.A. § 1154(b) (West 2002) (requiring that 
when a Veteran engaged in combat with the enemy during his 
service, his lay testimony of injuries sustained in service will 
be sufficient to establish an in-service incurrence so long as it 
is consistent with the circumstances, conditions, or hardships of 
that service).    

The Veteran's recent treatment records also establish that the 
Veteran complains of right arm pain and is diagnosed with a 
posterior olecranon spur.  VA x-ray report, March 2006.  
Similarly, the Veteran is competent to describe observable 
symptoms of pain, discomfort, and scarring with regard to the 
claimed neck injury.  See VA Form 9, May 2009.  As such, a 
thorough VA examination is required to ascertain the nature and 
extent of any and all residuals of the established in-service 
injuries.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  In this regard, the examiner must consider the Veteran's 
lay history regarding the in-service injuries sustained in 
combat; the Veteran's description of symptoms occurring during 
service; and any lay history of continuous symptoms of right arm 
or neck problems occurring since service.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  

In addition, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are dated 
in March 2008.  All relevant VA treatment records created since 
that time should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from March 2008 forward.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed disorder 
of the right arm and neck, including but not 
limited to any residual of shell fragment 
wounds and all orthopedic, neurologic, or 
skin manifestations thereof.  The Veteran's 
claims file and a copy of this remand should 
be made available to the examiner for 
review.  All necessary studies and tests 
must be conducted. 

The examiner is specifically requested to:

(a)  Identify all currently diagnosed 
disabilities of the right arm or neck, 
describing any scars or other residuals 
(orthopedic, neurologic, etc) of wounds 
credibly described by the Veteran as 
sustained in combat during 1966;

(b)  Opine, with adequate supporting 
rationale, whether any current disability of 
the right arm or neck was at least as likely 
as not (probability of 50 percent or 
greater) incurred in or aggravated by the 
Veteran's active military service, to 
include as a result of the combat injuries 
established as occurring during that 
service. 

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


